Title: To Benjamin Franklin from Samuel Wharton, 9 August 1779
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Paris Augt. 9/79
Mr. Craig (of Philadelphia) left London about the 2d. of this Month, and writes as follows.— A Vessel was arrived from North Carolina at Amsterdam; left it the 4th of June, and the Captain says, That just as He sailed, It was currently reported,— General Provost was totaly defeated near Charles Town. On what Day this happened, Is not mentioned. A Vessel was arrived in a short passage at London from New York, and brought Advice, That a few Days before She sailed There were great Illuminations, and firing of Guns in Elizabeth Town, and Newark—; and That it was generaly believed,— General Provost was vanquished.— And this was the more credited, as another Vessel arrived from New Providence at New York and the Captain said,— Advice was received there of that Event. St. Vincent, I suppose, you know was taken about the Middle of June by Count D’Estaign;— That Byron with his whole Fleet was gone to St. Christophers, and the English West India Fleet of 240 Sail was arrived, without losing a single Ship of the Convoy.
I am y’r. Excellency’s yr. most obedt. humble Servt.
S Wharton
His Excellency Dr. Franklin
 
Addressed: A’ Son Excellence / Monsieur / Monsieur Franklin /&c &c &c / Passy
Notation: S. Wharton Paris 9e. aout 1779.
